DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 7/15/2022, with respect to the 112(b) rejection of claim 2 have been fully considered and are persuasive.  The 112(b) rejection of amended claim 2 has been withdrawn. 
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.  The arguments are presented that Naganuma would not teach the limitations of amended claims 1, 8 , and 9 of making the rotational speed of the hydrogen circulation pump lower until the rotation speed detected by the rotational speed detection unit becomes lower or equal to a threshold.  These arguments are not found persuasive due to the fact that Naganuma teaches a controller (10) that controls operation of a hydrogen circulation pump and sets the speed of the pump to a lower threshold [0055-0058] which would obviate the amended claims as detailed in the claim rejections below.
The arguments are presented that Naganuma and Matsumoto would not teach the subject matter of claims 10 and 11 due to not teaching the control unit configured to put a second discharge valve in a closed state and a first discharge valve in an open state.  These arguments are not found persuasive due to the fact that the claims are drawn to a product and not a method of operation and do not require any programming steps.  As detailed in the rejections of claims 10 and 11 below modified Naganuma would teach a controller and valves capable of performing the claimed operations and therefore obviate the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (US 2016/0141655 A1, hereafter Naganuma).
With regard to claim 1, Naganuma teaches a fuel cell system comprising: a fuel cell stack configured to react hydrogen and oxygen to generate electricity [0031];
a hydrogen supply passage (anode gas pipe 51) for supplying hydrogen to the fuel cell stack [0036, fig. 1];   
a hydrogen circulation passage (line consisting of anode exhaust gas pipe 61, gas liquid separator 62, and anode gas circulation pipe 63) for returning anode waste gas discharged from an anode of the fuel cell stack to the hydrogen supply passage [0037, fig. 1];
a hydrogen circulation pump (hydrogen circulation pump 64) that is provided in the hydrogen circulation passage, has an inlet and outlet, and operates to circulate the anode waste gas [0037, fig. 1];
a waste gas discharge passage for discharging the anode waste gas outside, the waste gas discharge passage being branched from a part of the hydrogen circulation passage between the anode and the inlet of the hydrogen circulation pump (discharge pipe 65 split from gas liquid separator 62 and joining exhaust gas pipe 41) [0038, 0043, fig. 1];
a first discharge valve (discharge valve 66) configured to put the waste gas discharge passage into an open or closed state [0043, fig. 1];
a control unit (controller 10 that functions as scavenging processor 15) configured to control the hydrogen circulation pump and the first discharge valve [0030, 0055];
wherein the control unit controls operation of the hydrogen circulation pump in a manner such that a pressure of the anode waste gas at the inlet of the hydrogen circulation pump becomes higher than an atmospheric pressure in the process of putting the first discharge valve into an open state (creating back pressure higher than atmospheric pressure) [0055-0058, fig. 4].
Naganuma teaches a controller (controller 10 that functions as scavenging processor 15) that controls a rotational speed of the hydrogen circulation pump [0030, 0055].  Since the controller of Naganuma includes a microprocessor and memory (which would allow for performing calculations including estimation and storing programs) and controls a rotational speed of the hydrogen circulation pump (which would require detecting a rotational speed of the pump) it would be capable of functioning as a rotational speed detection unit and therefore teach the claim limitations.   
Naganuma teaches the control unit is configured to lower the rotation speed of the hydrogen circulation pump until the rotation speed becomes equal to or lower than a threshold (R2) and the control unit puts the first discharge valve (66) into the open state in the case where the rotation speed is equal to the threshold (during period P2) [0055-0058, fig. 4].  Naganuma does not explicitly teach that the threshold is a rotation speed such that the inlet pressure at the inlet of the hydrogen circulation pump does not become lower than atmospheric pressure.  However this would be an obvious variant to one of ordinary skill in the art since Naganuma teaches discharging water during the time (P2) the pump is operating at the lower threshold (R2) which would require the pump operating at a speed sufficient to allow for a pressure higher than atmosphere since a pressure lower than atmosphere would not allow water discharge [0057, fig. 4].
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    503
    707
    media_image1.png
    Greyscale

With regard to claim 2, Naganuma teaches a first pressure detection unit configured to detect a pressure in the hydrogen supply passage (pressure measurement unit 56) [0036, fig. 1] wherein the control unit controls operation of the hydrogen circulation pump in a manner such that a pressure at the inlet of the hydrogen circulation pump becomes higher than an atmospheric pressure in the process of putting the first discharge valve into an open state (creating back pressure higher than atmospheric pressure) and would be capable of setting a threshold based on a detected pressure due to teaching a control unit and pressure measurement unit [0055-0058, fig. 4].
With regard to claim 3, Naganuma teaches a controller (controller 10 that functions as scavenging processor 15) that controls a rotational speed of the hydrogen circulation pump [0030, 0055].  Since the controller of Naganuma includes a microprocessor and memory (which would allow for performing calculations including estimation and storing programs) and controls a rotational speed of the hydrogen circulation pump (which would require detecting a rotational speed of the pump) and Naganuma also teaches a pressure measurement unit [0036] it would be capable of performing the claimed functions and therefore teach the claim limitations.   	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 4, Naganuma teaches a second pressure detection unit (pressure measurement unit 67) configured to detect a pressure at the inlet of the hydrogen circulation pump (connected to lines leading to pump inlet as seen in fig. 1) [0037, fig. 1] wherein the control unit controls operation of the hydrogen circulation pump in a manner such that a pressure detected at the inlet of the hydrogen circulation pump becomes higher than an atmospheric pressure in the process of putting the first discharge valve into an open state (creating back pressure higher than atmospheric pressure) [0055-0058, fig. 4].
With regard to claim 8, Naganuma teaches method of controlling a first discharge valve and a hydrogen circulation pump by a control unit of a fuel cell system [0055-0058, fig. 4] comprising: 
a fuel cell stack configured to react hydrogen and oxygen to generate electricity [0031];
a hydrogen supply passage (anode gas pipe 51) for supplying hydrogen to the fuel cell stack [0036, fig. 1];   
a hydrogen circulation passage (line consisting of anode exhaust gas pipe 61, gas liquid separator 62, and anode gas circulation pipe 63) for returning anode waste gas discharged from an anode of the fuel cell stack to the hydrogen supply passage [0037, fig. 1];
the hydrogen circulation pump (hydrogen circulation pump 64) that is provided in the hydrogen circulation passage, has an inlet and outlet, and operates to circulate the anode waste gas [0037, fig. 1];
a waste gas discharge passage for discharging the anode waste gas outside, the waste gas discharge passage being branched from a part of the hydrogen circulation passage between the anode and the inlet of the hydrogen circulation pump (discharge pipe 65 split from gas liquid separator 62 and joining exhaust gas pipe 41) [0038, 0043, fig. 1];
the first discharge valve (discharge valve 66) configured to put the waste gas discharge passage into an open or closed state [0043, fig. 1];
a control unit (controller 10 that functions as scavenging processor 15) configured to control the hydrogen circulation pump and the first discharge valve [0030, 0055];
wherein the control unit controls operation of the hydrogen circulation pump in a manner such that a pressure of the anode waste gas at the inlet of the hydrogen circulation pump becomes higher than an atmospheric pressure in the process of putting the first discharge valve into an open state (creating back pressure higher than atmospheric pressure) [0055-0058, fig. 4].
Naganuma teaches a controller (controller 10 that functions as scavenging processor 15) that controls a rotational speed of the hydrogen circulation pump [0030, 0055].  Since the controller of Naganuma includes a microprocessor and memory (which would allow for performing calculations including estimation and storing programs) and controls a rotational speed of the hydrogen circulation pump (which would require detecting a rotational speed of the pump) it would function as a rotational speed detection unit and therefore teach the claim limitations.   
Naganuma teaches the control unit is configured to lower the rotation speed of the hydrogen circulation pump until the rotation speed becomes equal to or lower than a threshold (R2) and the control unit puts the first discharge valve (66) into the open state in the case where the rotation speed is equal to the threshold (during period P2) [0055-0058, fig. 4].  Naganuma does not explicitly teach that the threshold is a rotation speed such that the inlet pressure at the inlet of the hydrogen circulation pump does not become lower than atmospheric pressure.  However this would be an obvious variant to one of ordinary skill in the art since Naganuma teaches discharging water during the time (P2) the pump is operating at the lower threshold (R2) which would require the pump operating at a speed sufficient to allow for a pressure higher than atmosphere since a pressure lower than atmosphere would not allow water discharge [0057, fig. 4].
With regard to claim 9, Naganuma teaches a non-transitory computer readable medium recording a computer program [0016] of a control unit of a fuel cell system comprising: a fuel cell stack configured to react hydrogen and oxygen to generate electricity [0031];
a hydrogen supply passage (anode gas pipe 51) for supplying hydrogen to the fuel cell stack [0036, fig. 1];   
a hydrogen circulation passage (line consisting of anode exhaust gas pipe 61, gas liquid separator 62, and anode gas circulation pipe 63) for returning anode waste gas discharged from an anode of the fuel cell stack to the hydrogen supply passage [0037, fig. 1];
a hydrogen circulation pump (hydrogen circulation pump 64) that is provided in the hydrogen circulation passage, has an inlet and outlet, and operates to circulate the anode waste gas [0037, fig. 1];
a waste gas discharge passage for discharging the anode waste gas outside, the waste gas discharge passage being branched from a part of the hydrogen circulation passage between the anode and the inlet of the hydrogen circulation pump (discharge pipe 65 split from gas liquid separator 62 and joining exhaust gas pipe 41) [0038, 0043, fig. 1];
a first discharge valve (discharge valve 66) configured to put the waste gas discharge passage into an open or closed state [0043, fig. 1];
the control unit (controller 10 that functions as scavenging processor 15) configured to control the hydrogen circulation pump and the first discharge valve [0030, 0055];
wherein the control unit controls operation of the hydrogen circulation pump in a manner such that a pressure of the anode waste gas at the inlet of the hydrogen circulation pump becomes higher than an atmospheric pressure in the process of putting the first discharge valve into an open state (creating back pressure higher than atmospheric pressure) [0055-0058, fig. 4].
Naganuma teaches a controller (controller 10 that functions as scavenging processor 15) that controls a rotational speed of the hydrogen circulation pump [0030, 0055].  Since the controller of Naganuma includes a microprocessor and memory (which would allow for performing calculations including estimation and storing programs) and controls a rotational speed of the hydrogen circulation pump (which would require detecting a rotational speed of the pump) it would function as a rotational speed detection unit and therefore teach the claim limitations.   
Naganuma teaches the control unit is configured to lower the rotation speed of the hydrogen circulation pump until the rotation speed becomes equal to or lower than a threshold (R2) and the control unit puts the first discharge valve (66) into the open state in the case where the rotation speed is equal to the threshold (during period P2) [0055-0058, fig. 4].  Naganuma does not explicitly teach that the threshold is a rotation speed such that the inlet pressure at the inlet of the hydrogen circulation pump does not become lower than atmospheric pressure.  However this would be an obvious variant to one of ordinary skill in the art since Naganuma teaches discharging water during the time (P2) the pump is operating at the lower threshold (R2) which would require the pump operating at a speed sufficient to allow for a pressure higher than atmosphere since a pressure lower than atmosphere would not allow water discharge [0057, fig. 4].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma as applied to claims 1-4, and 8-9 above and further in view of Nonobe et al. (US 2002/0094467 A1, hereafter Nonobe).
With regard to claim 5, Naganuma teaches a hydrogen circulation pump (hydrogen circulation pump 64) [0037] but does not explicitly teach preventing backflow.  However, in the same field of endeavor, Nonobe teaches a pump (410) with a check valve (426) located upstream which would prevent backflow [0080, fig. 4].  It would have been obvious to one of ordinary skill in the art to use the check valve of Nonobe with the hydrogen circulation pump of Naganuma for the benefit of preventing reverse flow of hydrogen gas [Nonobe 0085].
With regard to claim 6, Naganuma teaches a hydrogen source (hydrogen tank 52) configured to supply hydrogen [0048, fig. 1] but does not explicitly teach a hydrogen storage alloy.  However, hydrogen storage alloys are well known in the art as evidenced by Nonobe.  Nonobe teaches the use of a hydrogen storage alloy in a hydrogen tank [0005, 0063].  It would have been obvious to one of ordinary skill in the art to use the hydrogen storage alloy tank of Nonobe with the fuel cell system of Naganuma since it is known to be an effective hydrogen source along with high pressure hydrogen tanks [Nonobe 0005].    

Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma as applied to claims 1-4, and 8-9 above and further in view of Matsumoto et al. (JP 2007-172913 A, hereafter Matsumoto).
With regard to claim 7, Naganuma teaches a gas liquid separator (62) disposed at the hydrogen circulation passage and can separate a water component and gas included in the anode waste gas [0043, fig. 1];
a water discharge passage for discharging the component separated by the gas liquid separator to outside (water discharge pipe 65), the water discharge passage being connected with the gas liquid separator, and a discharge valve (water discharge valve 66) configured to put the water discharge passage into an open state or a closed state [0043, fig. 1].
	Naganuma does not explicitly teach separate discharge and water discharge valves.  However, in the same field of endeavor, Matsumoto teaches the use of separate valves (drain valve 50 and purge valve 30) that may be opened and closed by a controller [0037-0038, 0067-0069].  It would have been obvious to one of ordinary skill in the art to use the separate discharge and water discharge valves (drain valve 50 and purge valve 30) of Matsumoto with the fuel cell system of Naganuma for the benefit of reliable draining of water and early recovery of fuel cell voltage [Matsumoto 0067].  Since the valves of Matsumoto may open at differing times [0069] the system of modified Naganuma would be capable of performing the claimed deviation in opening times.  
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 10, Naganuma does not explicitly teach separate discharge and water discharge valves.  However, in the same field of endeavor, Matsumoto teaches the use of separate valves (drain valve 50 and purge valve 30) that may be opened and closed by a controller [0037-0038, 0067-0069].  It would have been obvious to one of ordinary skill in the art to use the separate discharge and water discharge valves (drain valve 50 and purge valve 30) of Matsumoto with the fuel cell system of Naganuma for the benefit of reliable draining of water and early recovery of fuel cell voltage [Matsumoto 0067].  Since the controller of Naganuma is capable of detecting rotation speed [Naganuma 0055-0058] and the valves of Matsumoto may open at differing times [0069] the system of modified Naganuma would be capable of performing the claimed differing valve opening times.  
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 11, Naganuma teaches a fuel cell system comprising: a fuel cell stack configured to react hydrogen and oxygen to generate electricity [0031];
a hydrogen supply passage (anode gas pipe 51) for supplying hydrogen to the fuel cell stack [0036, fig. 1];   
a hydrogen circulation passage (line consisting of anode exhaust gas pipe 61, gas liquid separator 62, and anode gas circulation pipe 63) for returning anode waste gas discharged from an anode of the fuel cell stack to the hydrogen supply passage [0037, fig. 1];
a hydrogen circulation pump (hydrogen circulation pump 64) that is provided in the hydrogen circulation passage, has an inlet and outlet, and operates to circulate the anode waste gas [0037, fig. 1];
a waste gas discharge passage for discharging the anode waste gas outside, the waste gas discharge passage being branched from a part of the hydrogen circulation passage between the anode and the inlet of the hydrogen circulation pump (discharge pipe 65 split from gas liquid separator 62 and joining exhaust gas pipe 41) [0038, 0043, fig. 1];
a first discharge valve (discharge valve 66) configured to put the waste gas discharge passage into an open or closed state [0043, fig. 1];
a control unit (controller 10 that functions as scavenging processor 15) configured to control the hydrogen circulation pump and the first discharge valve [0030, 0055];
wherein the control unit controls operation of the hydrogen circulation pump in a manner such that a pressure of the anode waste gas at the inlet of the hydrogen circulation pump becomes higher than an atmospheric pressure in the process of putting the first discharge valve into an open state (creating back pressure higher than atmospheric pressure) [0055-0058, fig. 4].
Naganuma teaches a controller (controller 10 that functions as scavenging processor 15) that controls a rotational speed of the hydrogen circulation pump [0030, 0055].  Since the controller of Naganuma includes a microprocessor and memory (which would allow for performing calculations including estimation and storing programs) and controls a rotational speed of the hydrogen circulation pump (which would require detecting a rotational speed of the pump) it would be capable of functioning as a rotational speed detection unit and therefore teach the claim limitations.   
Naganuma teaches the control unit is configured to lower the rotation speed of the hydrogen circulation pump until the rotation speed becomes equal to or lower than a threshold (R2) and the control unit puts the first discharge valve (66) into the open state in the case where the rotation speed is equal to the threshold (during period P2) [0055-0058, fig. 4].  Naganuma does not explicitly teach that the threshold is a rotation speed such that the inlet pressure at the inlet of the hydrogen circulation pump does not become lower than atmospheric pressure.  However this would be an obvious variant to one of ordinary skill in the art since Naganuma teaches discharging water during the time (P2) the pump is operating at the lower threshold (R2) which would require the pump operating at a speed sufficient to allow for a pressure higher than atmosphere since a pressure lower than atmosphere would not allow water discharge [0057, fig. 4].
Naganuma teaches a gas liquid separator (62) disposed at the hydrogen circulation passage and can separate a water component and gas included in the anode waste gas [0043, fig. 1];
a water discharge passage for discharging the component separated by the gas liquid separator to outside (water discharge pipe 65), the water discharge passage being connected with the gas liquid separator, and a discharge valve (water discharge valve 66) configured to put the water discharge passage into an open state or a closed state [0043, fig. 1].
	Naganuma does not explicitly teach separate discharge and water discharge valves.  However, in the same field of endeavor, Matsumoto teaches the use of separate valves (drain valve 50 and purge valve 30) that may be opened and closed by a controller [0037-0038, 0067-0069].  It would have been obvious to one of ordinary skill in the art to use the separate discharge and water discharge valves (drain valve 50 and purge valve 30) of Matsumoto with the fuel cell system of Naganuma for the benefit of reliable draining of water and early recovery of fuel cell voltage [Matsumoto 0067].  Since the controller of Naganuma is capable of detecting rotation speed [Naganuma 0055-0058] and the valves of Matsumoto may open at differing times [0069] the system of modified Naganuma would be capable of performing the claimed differing valve opening times.  
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724  

/STEWART A FRASER/Primary Examiner, Art Unit 1724